Citation Nr: 9916678	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  96-12 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for an anxiety 
reaction disorder, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for loss of vision, 
left eye, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1940 to June 
1961.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 1995, from the San Juan, 
Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to increased 
evaluations for a generalized anxiety disorder and for loss 
of vision of the left eye.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's service-connected anxiety disorder is 
currently manifested by complaints of being very worried 
about financial obligations and needs and objective findings 
showing a depressed and anxious mood, and constricted affect 
with a Global Assessment of Functioning (GAF) of 50.

3.  The veteran's service-connected left eye's loss of vision 
is currently manifested by left eye corrected visual acuity 
near vision of 20/100 and far of 20/200; with no diplopia, no 
visual field deficit, no evidence of total blindness and no 
serious cosmetic defect shown.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 30 percent, 
but no more, for service-connected anxiety reaction disorder 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.129, 4.130 Diagnostic Code 
(DC) 9400 (1996), DC 9400, (1998).

2.  The schedular criteria for an evaluation in excess of 30 
percent for left eye defective vision have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.84a, DC 6077 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Evaluation for Generalized Anxiety Disorder

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of  38 U.S.C.A. 
§ 5107(a) (West 1991); that is, he has presented a claim that 
is plausible.  He has not alleged any records of probative 
value that may be obtained, and which have not already been 
associated with the claims file, are available.  The Board 
accordingly finds that the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991) is satisfied.

Factual Background

The veteran contends, in essence, that he is entitled to an 
increased evaluation for his service-connected psychiatric 
disorder.

Service medical records reveal normal psychiatric findings on 
entrance examination of November 1940.  The veteran's March 
1961 retirement examination's report of medical history gave 
complaints of depression.  His June 1961 separation 
examination report of medical history repeated complaints 
that included depression, excessive worry and nervous 
trouble.  

On the occasion of an October 1961 VA examination, the 
veteran complained of feeling nervous since 1952, during 
which time he often went to sick call for sleeping pills.  He 
gave a history of the service being good although a lot of 
pressure, but he was able to pull through because support 
from personnel was abundant.  The veteran stated that he 
found the job he held at a machinery company had great 
demands, and he felt he could not cope with this and was 
fired.  He complained of being annoyed by people and wished 
to be alone and left alone.  On mental status examination, it 
was noted that the veteran was restless and mildly 
hyperactive, in an agitated state, complaining about his 
legs.  He indicated that he wanted to leave and be left 
alone, and arose from his chair as if to leave.  He was 
distant, tremulous, anxious, resistant to questioning, 
evasive, vague and superficial.  He was primarily concerned 
about his job and financial obligations.  He was coherent, 
but somewhat rambling and irrelevant.  He denied having 
hallucinations of any sort, as well as suicidal or homicidal 
thought.  The diagnosis rendered was anxiety reaction, 
chronic, with depressive and somatic manifestations.  His 
degree of incapacity was marked, and he was financially and 
mentally competent.  

By rating decision of August 1962 the RO implemented a July 
1962 Board decision which granted service connection for an 
anxiety reaction disorder.  The RO assigned a 10 percent 
evaluation for the disorder using DC 9400.  The 10 percent 
evaluation has been confirmed and continued in subsequent 
rating decisions including the one currently on appeal.

The report from an April 1995 VA examination revealed no 
history of psychiatric hospitalizations or outpatient 
treatment for symptoms related to a psychiatric disorder.  
The veteran was not taking any medications.  He gave a 
history of working until age 65, when he retired.  He gave a 
past history of working as a refrigerator technician.  He 
reported some difficulty sleeping.  The veteran was married, 
and the father of three grown children.  He stated that he 
stays home most of the time and reads.  Objective findings 
revealed the veteran to be appropriately dressed, clean and 
shaven.  He was alert and seemed rather quiet.  There was 
some floating anxiety felt and some depressive feeling 
underneath.  He was nevertheless cooperative, expressed 
himself in a well-organized manner and was relevant and 
coherent.  No thought disorder or perceptive disorder was 
noted.  There were really no overt depressive signs.  He was 
oriented, memory was preserved, and recall, intellect and 
sensorium were clear.  There was no suicidal rumination 
detected, and judgment was preserved.  He differentiated well 
between right and wrong.  He was competent.  The diagnosis 
rendered was generalized anxiety disorder, and the GAF was 
70.  

The report from the most recent VA examination from April 
1998 again noted no history of psychiatric hospitalizations 
or prescriptions on computer file.  He was noted to be 
unemployed for over a year and was living with his wife.  
Subjective complaints included the veteran being forced to 
quit working due to severe visual problems.  He reported that 
he gets anxious at times and takes Valium.  He reported that 
he would need eye surgery due to the worsening of his vision 
secondary to diabetes mellitus.  He complained of being very 
worried about his financial obligations and needs.  He 
reported that his income is limited now and he is unable to 
work.  Objectively, he was clean, adequately dressed and 
groomed.  He was alert and oriented times three.  His mood 
was depressed and anxious.  The veteran's affect was 
constricted.  His attention and concentration were good.  His 
memory was fair.  His speech was clear and coherent and he 
was not hallucinating.  He was neither homicidal nor 
suicidal.  His insight and judgment was fair.  He exhibited 
good impulse control.  He was considered competent to handle 
funds.  The diagnosis rendered was generalized anxiety 
disorder with depression.  His GAF was 50.  Economic problems 
and health concerns as per the medical report were also 
included in the diagnosis.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be shown for specific ratings.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The severity of disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  Great emphasis is placed upon the full 
report of the examiner and descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  38 C.F.R. § 4.130 (1996). 

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130.  The principle of social 
and industrial inadaptability as the basic criteria for 
rating disabilities for mental disorders contemplates those 
abnormalities of conduct, judgment, and emotional reactions 
which affect economic adjustment, i.e., which produce 
impairment of earning capacity.  38 C.F.R. § 4.129 (1996).

Social integration is one of the best evidences of mental 
health and reflects the ability to establish (together with 
the desire to establish) healthy and effective interpersonal 
relationships.  Poor contact with others may be an index of 
emotional illness; however, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  38 
C.F.R. § 4.129.  Two of the most important determinants of 
psychiatric disability are time lost from gainful work and a 
decrease in the work efficiency.  The examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability.  
The record of the history and complaints are only preliminary 
to the examination report.  The report and the analysis of 
the symptomatology and full consideration of the whole 
history are the determining factors.  38 C.F.R. § 4.130 
(1996).

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  Under the revised 
regulations, the evaluation criteria have substantially 
changed, focusing on the individual symptoms as manifested 
throughout the record, rather than on medical opinions 
characterizing overall social and industrial impairment as 
mild, definite, considerable, severe or total.  38 C.F.R. § 
4.16(c) has also been removed from the revised regulations.

The United States Court of Appeals for Veterans Claims 
(formerly United States Court of Veterans Appeals) (Court) 
has held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Thus, 
unless it has retroactive effect, a new law or VA regulation 
is not applicable to a claimant where it is less favorable, 
requiring VA adjudication of a claim under both the new and 
old versions to determine the extent to which each may be 
more favorable.  DeSousa v. Gober, 10 Vet App 461, 467 (1997) 
(citing Lasovick v. Brown, 6 Vet. App. 141, 151 (1994)).

According to the General Rating Formula for Mental Disorders 
in effect since November 7, 1996, a 50 percent evaluation is 
warranted for the following symptoms:  Occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent rating percent evaluation is warranted for the 
following symptoms: Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 50 
percent evaluation was warranted if the ability to establish 
or maintain effective or favorable relationships with people 
was considerably impaired and where the reliability, 
flexibility, and efficiency levels were so reduced by reason 
of psychoneurotic symptoms as to result in considerable 
industrial impairment.

A 30 percent evaluation was warranted if there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and where the 
initiative, flexibility, efficiency and reliability levels 
were so reduced by reason of psychoneurotic symptoms as to 
result in definite industrial impairment. 38 C.F.R. Part 4.

In Hood v. Brown, 4 Vet. App. 301 (1993) the United States 
Court of Veterans Appeals (Court) stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner which quantifies the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate its "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that the term "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability which is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite." 38 
U.S.C.A. § 7104(c).

The Board notes here that the RO initially reviewed the 
veteran's claim under the "old" criteria and has also 
reviewed the veteran's claim under the provisions of the 
"new" diagnostic criteria as evidenced by a supplemental 
statement of the case issued in November 1998.  

The Board finds, based on the evidence of record, that the 
veteran's current symptoms associated with his anxiety 
disorder, warrant an increased evaluation of 30 percent but 
no higher.  This is, in the view of the Board, a very close 
case between a rating of 10 or 30 percent, but where the 
disability picture more nearly approximates the criteria 
required for the higher rating, the higher one should be 
assigned.  38 C.F.R. § 4.7.  The report from the most recent 
VA examination does reveal findings consistent with 
"definite" impairment under the "old" regulations, as 
noted by the evidence of his mood shown to be visibly 
depressed and anxious and his affect constricted.  The GAF of 
50 also is evidence of some "definite" impairment.  However 
the evidence does not reveal that the veteran's ability to 
establish or maintain effective or favorable relationships 
with people or his industrial capacity were considerably 
impaired by his symptoms.  

His symptoms also are consistent with a 30 percent evaluation 
under the "new" regulations, as they appear to cause some 
social impairment.  If the veteran were still working these 
symptoms, including depressed mood and anxiety, would likely 
cause occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  However, 
the veteran appears to be generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal.  There is no evidence showing 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships, which 
would warrant a 50 percent evaluation under the "new" 
regulations.

In sum, the veteran's symptoms are consistent with a 
disability evaluation of 30 percent.  However, a higher 
evaluation of 50 percent is not warranted.  The preponderance 
of the evidence is against entitlement to a disability rating 
in excess of 30 percent for the veteran's service-connected 
anxiety disorder.  

Increased Evaluation for Loss of Vision, Left Eye

The veteran contends, in essence, that he is entitled to an 
increased evaluation for his service-connected left eye 
disorder.

The report from the November 1940 entrance examination 
revealed 20/20 vision in the left eye and right eye.  Service 
medical records revealed treatment for "eye ache" in March 
1955, with the vision found to be 20/40 in the left eye.  The 
veteran's March 1961 retirement examination diagnosed disuse 
amblyopia, left eye, with a reading of 20/200, uncorrectable 
noted.  

The report from an August 1961 VA examination indicated the 
left eye had finger-counting ability at 3 feet, with the 
right eye vision of 20/15 shown.  Findings of the left eye 
were otherwise normal.  The diagnoses rendered included 
amblyopia, left eye and exotropia, left eye secondary to #1.  

By rating decision dated in October 1961 service connection 
for loss of vision, left eye, was granted, with a 30 percent 
evaluation assigned.  This evaluation has been confirmed and 
continued in subsequent rating decisions.  The 30 percent 
evaluation remains in effect, as a protected evaluation.  38 
C.F.R. § 3.951 (1998).

A "blind survey" from June 1964 again indicated the left 
eye had finger-counting ability at 3 feet, with the right eye 
vision of 20/25 shown.  The diagnoses rendered included 
refractive error, exotropia left eye, presbyopia, and 
conjunctivitis, moderate, chronic.

A May 1981 VA examination revealed the left eye vision to be 
20/200 and the right eye vision to be 20/40 with correction.  
The impressions rendered included hyperopia and presbyopia.  

Private clinical records reveal that the veteran was treated 
for a senile cataract of the right eye in August 1993 and the 
left eye in September 1993.  He underwent an extracapsular 
cataract extraction with intraocular lens implant of the 
right eye in August 1993.  He then underwent an extracapsular 
cataract extraction with intraocular lens implant of the left 
eye in September 1993.  He tolerated both procedures well.  

A VA examination dated in March 1994 revealed visual acuity 
of the left eye as 20/400 far, both corrected and 
uncorrected, and 20/800 near, corrected.  The right eye was 
corrected to 20/20 near, and 20/25 far.  There was no 
diplopia.  Specific evaluation findings revealed a clear 
conjunctiva, clear cornea, iris intact; anterior chamber deep 
and quiet, intraocular lens both eye; and pale disc, left 
eye.  The diagnoses rendered included optic neuropathy left 
eye and pseudophakia both eyes.

The report from a VA examination conducted in April 1998 
revealed a right eye visual acuity of counting fingers; left 
eye corrected visual acuity near vision was 20/100 and far 
was 20/200.  There was no diplopia, and no visual field 
deficit.  The conjunctiva and cornea were clear.  The 
anterior chamber of the eye was deep/quiet.  The iris showed 
no rubeosis.  The lens showed intraocular lens of both eyes.  
Fundus revealed background changes left eye, posterior 
chorioretinal scar and vitreous hemorrhage right eye.  The 
diagnoses revealed proliferative diabetic retinopathy; 
vitreous hemorrhage, right eye; chorioretinal scar left eye 
and pseudophakia both eyes.  
 
 Analysis

The Schedule for Rating Disabilities (Rating Schedule) 
provides that unhealed eye injuries in chronic form are rated 
from 10 percent to 100 percent based on impairment of visual 
acuity or field loss, pain, rest requirements or episodic 
incapacity combining an additional 10 percent rating during 
continuous active pathology. 38 C.F.R. § 4.84a, Diagnostic 
Code 6009 (1996).  Traumatic cataracts are also rated based 
on impairment of vision. 38 C.F.R. § 4.84a, Diagnostic Code 
6027 (1998).  Vision in one eye of 10/200 is 30 percent 
disabling if visual acuity in the other eye is 20/40 or 
better. 38 C.F.R. § 4.84a, Diagnostic Code 6077.

Where defective vision in only one eye is the result of a 
service-connected disability, and the veteran is not totally 
blind, 38 C.F.R. § 4.14 (1998) precludes using defective 
vision in the nonservice-connected eye in determining the 
degree of disability from defective vision.  The nonservice-
connected eye must be considered normal or noncompensable. 38 
C.F.R. § 3.383 (1998).

In the instant case, the veteran suffered left eye trauma as 
a result of military service. He still has good right eye 
vision. Thus, he is evaluated based solely on his service-
connected left eye problems, with his right eye considered 
normal. Id.

Any conflicts caused by the veteran's nonservice-connected 
eye may be resolved by assuming that visual acuity in the 
nonservice-connected eye is 20/40 or better, when the veteran 
is not totally blind.  See 38 C.F.R. §§ 4.14, 3.383.

The best distant vision obtainable after best correction by 
glasses will be the basis of rating visual acuity, except in 
cases of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75 (1998).  Loss of use or blindness 
of one eye, having only light perception, will be held to 
exist when there is inability to recognize test letters at 
one foot and when further examination of the eyes reveals 
that perception of objects, hand movements or counting 
fingers cannot be accomplished at three feet, and/or that 
lesser extents of visions, particularly perception of 
objects, hand movements, or counting fingers at distances 
less than three feet being considered of negligible utility.  
38 C.F.R. § 4.79.  Corrected visual acuity of 20/40, or 
better, is not considered to be compensably disabling. Id. 

Combined ratings for disabilities of the same eye should not 
exceed the rating for total loss of vision of that eye, 
unless there is enucleation or a serious cosmetic defect 
added to the total loss of vision.  38 C.F.R. § 4.80.  

Vision of 10/200, 5/200, or where there is complete blindness 
in one eye, with only light perception, where visual acuity 
in the other eye is 20/40 or better, is 30 percent disabling.  
38 C.F.R. § 4.84a, Diagnostic Codes 6070, 6074, 6077.  To 
warrant a higher evaluation, there would have to be 
anatomical loss of the eye, which has not been shown.

Eye muscle function is considered normal (20/40) when 
diplopia does not exist within 40 degrees in the lateral or 
downward quadrants or within 30 degrees in the upward 
quadrant.  38 C.F.R. § 4.77 (1998).  At most a 10 percent 
evaluation is warranted for unilateral loss of the temporal 
or nasal half of the field of vision; unilateral concentric 
contraction of the visual field may warrant an evaluation of 
between 10 to 30 percent depending on the degree of 
contraction, or may alternately be evaluated based on visual 
acuity from 20/50 to 5/200.  Contraction to 30 degrees but to 
no more than 15 degrees may be evaluated as visual acuity of 
20/100.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (1998).

In the instant case, the veteran's left eye visual acuity was 
most recently shown to be a reading of 20/100 near and far 
was 20/200, corrected, at the time of an April 1998 VA 
examination.  The most severe reading of 20/400 was revealed 
in the March 1994 VA examination which converts to 10/200 and 
which corresponds to a 30 percent rating under Diagnostic 
Code 6077.

Based on a through review of the evidence, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 30 percent for left eye defective 
vision under 38 C.F.R. § 4.84a, the rating schedule for eyes.  
In fact, the veteran's most recent visual acuity findings for 
the single service-connected left eye warrants an evaluation 
of only 20 percent.  See 38 C.F.R. § 4.84a, Diagnostic Code 
6077, 38 C.F.R. §§ 4.14, 3.383.  The veteran's current 30 
percent evaluation for defective vision remains only because 
of its protected status.  

The Board acknowledges that the most recent VA examination of 
April 1998 appears to reveal the nonservice-connected right 
eye disorder to be of a severity of counting fingers, at 
distances less than three feet being considered of negligible 
utility, and thus "blind" for the purposes of 38 C.F.R. § 
4.79.  However, the law does not provide for a greater than 
30 percent evaluation in this instance where only the left 
eye disorder is service-connected and the veteran is not 
shown to be totally blind.  See 38 C.F.R. §§ 4.14, 3.383.

The Board also finds that an increased evaluation is not 
warranted under 38 C.F.R. § 4.80.  The medical evidence, 
including the report of the most recent examination, fails to 
show that the veteran's left eye disorder, to include 
chorioretinal scar, left eye results in even slight 
disfigurement of the face, much less a serious disfigurement 
or total enucleation of the eye.  The findings of the most 
recent VA examination revealed conjunctiva and cornea were 
clear; the anterior chamber of the eye was deep/quiet and the 
iris showed no rubeosis.  The lens showed intraocular lens of 
both eyes.  Thus it does not appear that an evaluation 
greater than that of total loss of vision for one eye is 
warranted, as there is no enucleation or a serious cosmetic 
defect added to the total loss of vision.  

In reaching these determinations, the Board acknowledges the 
fact that the April 1998 VA examination report fails to 
address limitations imposed by the veteran's defective left 
eye vision with respect to his ability to work or seek work, 
or perform his ordinary activity.  However, the Board points 
out that the current medical evidence of record does not even 
support the veteran's protected 30 percent evaluation. 

In light of the above, an increased evaluation for left eye 
defective vision is denied.


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to a 30 percent rating for the 
veteran's service-connected anxiety reaction disorder is 
granted.


                                                                        
(CONTINUED ON NEXT PAGE)

Entitlement to an increased evaluation for a left eye loss of 
vision is denied.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

